Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Datuk Ramesh Chander appeals the district court’s order granting summary judgment to Defendant on his 42 U.S.C. § 1983 *736(2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Chander v. Barry, No. CA-01-1333 (E.D.Va. Apr. 24, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.